OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFI©BMPSUS?NSS®l st^tion^s^t^s mP<OSVN3E»pmef bonks
              STATE OF TEXAS
              PENALTY FOR
     ^        PRIVATE USE                                   .„ ZIP 78701
                                                            «   02 1W
                                                                0001401623 AUG. 07. 2015

8/3/2015
Cohen, Harry Joseph            Tlc\ No^lIJ53.50|A
                               ihet NcQ1153.50jA                           WR-83,166-0"
On this day, the supplementalcje^rk*S',rJe^ord,^in jjesponse to the order issued by a....
Court, has been received and preseg^'rtoit^e/Court.
                                     ''^SSsazZ**'
                                                                        AbelAcosta, Clerk

                              HARRY JOSEPH COHEN